Title: From George Washington to John Tayloe, 23 January 1799
From: Washington, George
To: Tayloe, John



Dear Sir,
Mount Vernon 23d Jany 1799

The Gazettes, which I presume you have seen, having announced your appointment as Major in the Regiment of Light-Dragoons, I shall add no more than a wish that it may be acceptable

to you; as it is a very honorable one for any Gentleman who has not been in, or seen much Service.
The other Major, now is, and has been in the Dragoon Service several years a Captain; is a man of family; genteel in his person; has given proofs of his gallant behaviour, and was wounded in General Wayne’s victory over the combined Indian force in the year 1794. Colo. Watts, you will no doubt have heard, was esteemed one of the best Cavalry Officers we had in the Revolutionary War; and whose merit is particularly well known in this State. In a word, I believe it may be said, that a more respectable Corps of Officers cannot well be, than this, if all the appointments are accepted.
Recollecting the desire expressed by you when I had the pleasure of your Company at this place a year or more ago, of purchasing one of my young Jack Asses when I shd be disposed to part with any—and now having three for that purpose; out of respect to your request, I give you notice thereof.
All three of them, were got by that valuable Jack Ass, Compound (who with another equally valuable, was poisoned, or died in most violent agonies, last winter) who was the descendent of Royal Gift, out of an Imported Jenny from Malta. The oldest of the three, is rising five, about twelve hands high. The other two are rising four—one about twelve hands, the other less. The first, & last mentioned, are descended from an Imported Jenny from Surinam; the other, she is Granddam t⟨o.⟩
I have been thus particular, that you may be the better enabled to decide whether the price I shall ask is such as you would ⟨be⟩ disposed to give. It is Eight hundred pounds of any one, who will take the three. Three hundred for the oldest, because he is full old enough to cover in the Spring; three hundred for the largest of the four years old, because he promises, I think, to be the largest & finest of the three, & may cover a few mares the ensuing Spring; and two hundred and fifty for the other, because he is the smallest, and probably will continue to be So.
Ready money would be very convenient to me, as my buildings in the City call for it; but I would sell on such credit as could be agreed on, receiving interest for the amt, until paid. With very great esteem & regd I am—Dear Sir Your Most Obedt Hble Servt

Go: Washington

